SUMMARY ORDER

Appellant Thyaisha Dyson, pro se, appeals the district court’s judgment dismissing, sua sponte, her Title VII complaint for failure to comply with Federal Rule of Civil Procedure 8(a)(2). We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Rule 8(a)(2) requires a complaint to include “a short and plain statement of the claim showing that the pleader is entitled to relief.” In this regard, the complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A claim will have “facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, — U.S.-, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).
Here, the district court did not abuse its discretion by dismissing Dyson’s third amended complaint with prejudice. The record makes clear that, even in the face of explicit instructions from the court that she identify what actions by the Appellees evidenced discrimination on account of her race or gender, Dyson failed to allege any cognizable claim to demonstrate that she was entitled to relief under Title VII. Moreover, the district court afforded Dyson three opportunities to file an amended complaint so as to comply with Rule 8(a)(2), and, despite these, she did not *504plead any facts sufficient to show that she was plausibly entitled to any relief.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.